Citation Nr: 1602014	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension in the calculated amount of $8,559.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (COWC) dated in January 2011, which denied waiver of recovery of an overpayment of VA pension in the calculated amount of $8,559.  


FINDINGS OF FACT

1.  From July 2009 through June 2010, the Veteran received pension benefits to which he was not entitled, due to his concurrent receipt of SSA disability benefits throughout this period.

2.  The Veteran was not at fault in the creation of the overpayment, whereas there was significant fault on the part of VA; recovery of the debt caused financial hardship to the Veteran, and defeated the purpose of VA pension benefits, and, despite unjust enrichment, it was inequitable to have required repayment of the debt.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension benefits in the amount of $8,559, was against equity and good conscience; therefore, the overpayment must be refunded to the Veteran.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2009, the Veteran informed VA, in writing, that he would begin receiving benefits from the Social Security Administration (SSA) effective June 10, 2009, and requested that his VA pension be adjusted to reflect these changes.  Later that month, he was sent a letter from VA informing him that he must inform VA of any changes in income or dependency.  No mention was made of his recent notice to VA of same, and in July 2009, the Veteran filed a second request to have his VA pension adjusted to reflect his receipt of SSA benefits.  He also attached a copy of the letter SSA had sent him in June 2009, which included the amount and beginning date of payment.  In November 2009, he informed VA that his wife had begun receiving SSA benefits effective that month.  

In March 2010 the RO obtained verification from SSA of the Veteran's and his wife's awards of SSA.  Finally, in May 2010, VA informed the Veteran that SSA had informed VA of the Veteran's receipt of SSA beginning in June 2009, and his wife's receipt of SSA beginning in October 2009.  He was told that VA proposed to adjust his pension based on receipt of that income, and that this adjustment would result in an overpayment.  In July 2010, following additional information from the Veteran, his VA pension was retroactively adjusted, effective in July 2009.  He was informed that this had resulted in an overpayment.  

In July 2010, the Veteran was informed by the VA Debt Management Center (DMC) that the overpayment had resulted in a debt of $8,559, which must be repaid to VA.  See 38 U.S.C.A. §  3685(a) (West 2014) (an overpayment constitutes a liability to the United States).  

The Veteran submitted a timely request for waiver of the overpayment, and in a decision dated in January 2011, the Committee on Waivers and Compromises (COWC) denied his request; the current appeal ensued.  

The overpayment in this case was created when the Veteran received VA pension benefits from July 2009 through June 2010, in an amount which was based on no countable income, when in fact he had been receiving Social Security Administration (SSA) benefits throughout this period.  He has not challenged the proper creation of the debt.

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  All the listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the COWC decision began:  "The veteran failed to report the start of his Social Security income."  This is incorrect.  The Veteran had in fact notified VA of his award of SSA benefits in May 2009, before SSA payments commenced, and again in July 2009, and yet again in November 2009, this time in reference to his wife.  Indeed, he is essentially without fault in the creation of the overpayment.  

VA, on the other hand, failed to acknowledge or take any action on any of his letters regarding his SSA income until March 2010, when VA finally obtained information from SSA.  It was then not until May 2010 that the proposed action was initiated, one year after the Veteran's notification to VA.  In sum, the fault in the creation of the overpayment lies with VA.  

Turning to financial hardship, the Veteran repaid over $7,000 of this debt in August 2010.  The COWC used this to conclude that since he repaid most of his debt in August 2010, it would not create financial hardship for the current withholdings in the amount of $50 to continue until his debt was paid.  

However, the Veteran states that repayment of the debt had in fact caused severe financial hardship.  He reported in August 2010 that he owed payments for medical expenses.  In January 2011, he reported that he had an accident and had had incurred "dramatic" medical bills over the previous few months.  In January 2011, the Veteran also submitted a financial status report, which reported a slight positive balance in income versus expenses of $63 per month; notably, however, this report did not include any medical expenses.  It is thereby assumed that the medical expenses were in addition to the expenses reported on the financial status report form.  The Veteran has been consistently prompt and conscientious in reporting his and his wife's SSA income to VA, and the Board finds his statements concerning his financial status to be entirely credible.  Therefore, financial hardship is shown.  

As to other elements of equity and good conscience, the Veteran received $8,559, to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  However, he conscientiously attempted, on several occasions, to inform VA of his SSA income, to no avail.  Moreover, the Board finds that recovering the overpayment defeated the purpose of VA pension benefits, which is to provide low-income wartime veterans with a minimum level of income.  Here, the Veteran had to defer payment of medical bills, which he could have deducted from his countable income, due to repaying his overpayment.  

At this juncture, the Board would like to comment regarding erroneous information that has been included in this and several other statements of the case in recent years; namely, the Veteran was informed that "it is not VA policy to return funds that have been repaid, in which [sic] you were not initially entitled to."  First, this is contrary to a controlling VA regulation, which states:  

Except as provided in paragraph (c) of this section [not applicable here], any portion of an indebtedness resulting from participation in benefits programs administered by the Department of Veterans Affairs which has been recovered by the U.S. Government from the debtor may be considered for waiver, provided the debtor requests waiver in accordance with the time limits of § 1.963(b).  If collection of an indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded.

38 C.F.R. § 1.967(a) (2015) (emphasis added).  

This regulation is binding on the Board, as well as other VA personnel.  Second, if waiver could be denied on that basis, the Veteran would have to be informed of it in advance; i.e., that it would be highly prejudicial, even fatal, to his claim to repay his debt before a final decision on his claim, which would be contrary to other VA regulations.  Third, it would allow VA to subvert the statute, enacted by Congress, that permits waiver of recovery of overpayments, simply by delaying the decision until the overpayment had been recouped.  Finally, providing this erroneous information could cause eligible veterans to abandon legitimate claims.   

Taken as a whole, the Board finds that the lack of fault on the part of the Veteran, and his high degree of conscientiousness in both promptly notifying VA of the SSA income and repaying the debt, despite the hardship that ensued, contrast favorably with the VA fault in failing to take any action on the Veteran's information for nearly a year.  Recovery of the debt caused financial hardship and defeated the purpose of the pension benefit.  These factors all outweigh the unjust enrichment involved.  Thus, recovery of the debt, in the amount of $8,559, was against equity and good conscience, waiver of recovery is granted, and the overpayment must be refunded.  38 C.F.R. § 1.967(a).  


ORDER

Waiver of recovery of an overpayment of pension in the amount of $8,559, is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


